Citation Nr: 1632534	
Decision Date: 08/16/16    Archive Date: 08/24/16

DOCKET NO.  12-36 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a pulmonary disorder, to include asthma and emphysema.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Senior Counsel



INTRODUCTION

The Veteran had active duty service from September 1959 to September 1961.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In June 2014, the Veteran testified at a hearing before a Veterans Law Judge.  A transcript of the hearing has been associated with the record.  The Veterans Law Judge that held the June 2014 is no longer available, and as such, in May 2016, the Veteran was provided an opportunity to appear before another Veteran Law Judge at new Board hearing.  See 38 C.F.R. § 20.707 (2015).  In a June 2016 response, the Veteran indicated that he did not wish to appear at another Board hearing.


In January 2015, the Board remanded the instant claim for additional development.


This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's current pulmonary disorder, namely asthma and emphysema, was incurred during service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a pulmonary disorder, namely asthma and emphysema, have been met.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015). 

REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant the Veteran's claim of entitlement to service connection for a pulmonary disorder is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.   

The Veteran has asserted that his exposure to smoke during active duty service either aggravated his preexisting asthma or caused him to have adult asthma.   The Board agrees.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran is considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The Veteran's September 1959 entrance examination report does not list a pulmonary disorder; therefore, the presumption of soundness on entry to service attaches.  See Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).

The presumption of soundness may be rebutted by clear and unmistakable evidence showing that a disability pre-existed service and that the disability was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Thus, when the presumption of soundness applies, the Veteran is not required to show that a pre-existing injury or disease increased in severity during service.  Id. Rather, the burden remains with VA to show by clear and unmistakable evidence that the pre-existing disease or injury was not aggravated by service.  Id. 

VA may show a lack of aggravation if clear and unmistakable evidence establishes that there was no increase in disability during service, or that any increase in disability was due to the natural progress of the pre-existing condition.  Id.  If this burden is met, then the claimant is not entitled to service connection benefits.  Id.

On the other hand, if VA fails to show a lack of aggravation by clear and unmistakable evidence, then the presumption has not been rebutted.  Id. at 1094 (holding that Congress intended to "convert aggravation claims to ones for service connection when the government fails to overcome the presumption of soundness under section 1111").  In that case, the claim will be considered as a normal claim for service connection and, if granted, no deduction for the degree of disability existing at the time of entrance will be made.  Id. at 1096 (citing 38 C.F.R. § 3.322). In other words, the claim may not be denied, nor benefits deducted, on the basis of a finding that the disability in question pre-existed active service, if VA does not also meet its evidentiary burden of showing that the disability was not aggravated during service.

The clear-and-unmistakable-evidence standard is a much more formidable evidentiary burden to meet than the preponderance-of-the-evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the clear-and-unmistakable-evidence standard is more demanding than the clear-and-convincing-evidence standard, which in turn is higher than the preponderance-of-the-evidence standard).  It is an "onerous" and "very demanding" evidentiary standard, requiring that the evidence be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993)).

As an initial matter, the record has raised a question as to whether the Veteran had an pulmonary disorder that pre-existed his military service and, if so, whether such disorder was aggravated as a result of his service, and, if not, whether such was directly related to his military service.  The Veteran's service treatment records reflect that he reported a history of allergic rhinitis and possible asthma but "none since age 12" in a September 1959 Report of Medical History.  In consideration of such report, the reviewing examiner noted that the allergic rhinitis and possible asthma were not considered disqualifying (NCD).  Consequently, while a history of allergic rhinitis and possible asthma were noted during the course of the Veteran's report of his medical history, such were not noted on his entrance examination.  38 C.F.R. § 3.304(b) (only such conditions as are recorded in examination reports are considered as noted.  History of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception).  Therefore, the presumption of soundness attaches and such may be rebutted only by clear and unmistakable (obvious or manifest) evidence demonstrating that (1) an injury or disease existed before acceptance and enrollment into service (2) and was not aggravated by such service.

While the Veteran has reported a history of pulmonary symptomology prior to military service, to include allergies and asthma, the current evidence of record does not clearly and unmistakably show that a diagnosed pulmonary pre-existed his entrance to military service.  In this regard, a March 2016 VA examiner found that the record supported the fact that the Veteran had a pre-service condition of seasonal allergies with seasonal reactive airway disease/asthma but that there were no pre-service medical records or pulmonary function testing results available to objectively quantify the severity of that condition.  Moreover, while the Veteran complained of an asthma attack in December 1960 and January 1961, his clinical evaluations were normal.  As such, based on the current evidence of record, the presumption of soundness has not been rebutted.  Therefore, the relevant inquiry is whether the Veteran's pulmonary disorder is directly related to his military service.

Several etiology opinions have been obtained or submitted.  A March 2010 opinion from Dr. T. L. indicates that the Veteran's asthma started while in service, that it was triggered by the smell of ammunition and that chemical exposure has been found to exacerbate asthma attacks.  A March 2011 opinion from Dr. T. B. indicates that the Veteran suffered from life-long asthma, that it became much more difficult to control after two years of regular smoke exposure as a machine gunner and that the Veteran never smoked.  This physician also indicated that the Veteran's long-term asthma had metamorphosed into an emphysema condition, as long-term asthma can do.  A June 2011 opinion from Dr. M. D. indicates that the Veteran suffered from allergic asthma which probably began after exposure to gun smoke (sulfur compound) during service and that his symptoms have deteriorated from  mild to chronic and severe over the years.

Similarly, a March 2015 VA examiner opined that the Veteran's exposure to respiratory irritants, including smoke/fumes while shooting a large number of machine gun blanks during in-service training exercises, would provoke asthmatic/reactive airway type symptoms similar to the seasonal allergies that would provoke symptoms prior to service.  The VA examiner also opined that it was at least as likely as not that the Veteran's emphysema was the result of his long history of asthma as he has been a life-long non-smoker and had no other obvious risk factors for its development.  There are no contrary opinions of record.

Ultimately, the Veteran is presumed to have been in sound condition at entry to service.  A pulmonary disorder was manifest in service.  The probative medical evidence of record indicates his current pulmonary disorder is the disability manifest in service.  Thus, there is a nexus between the in-service disease or injury and the current disability.  As all three elements of service connection have been met, service connection for a pulmonary disorder, to include asthma and emphysema, is warranted.


ORDER

Service connection for a pulmonary disorder, to include asthma and emphysema, is granted.


____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


